—Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about February 5, 1997, which granted defendant’s motion for summary judgment dismissing the complaint in an action to recover rent overcharges, unanimously affirmed, without costs.
The IAS Court correctly held that plaintiff tenant is collaterally estopped from challenging the authenticity of the leases submitted by defendant landlord in plaintiffs rent overcharge proceeding. Plaintiff had a full and fair opportunity to litigate this point at the hearing before the Division of Housing and Community Renewal and in her CPLR article 78 proceeding before the Supreme Court, and the issue was necessarily decided against her on both occasions (see, Kaufman v Eli Lilly & Co., 65 NY2d 449, 455-456). Concur—Murphy, P. J., Sullivan, Milonas, Mazzarelli and Andrias, JJ.